Citation Nr: 1300801	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement for service connection of left foot plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee injury, status post surgical repair.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left foot plantar fasciitis, but granted service connection for residuals of a left knee injury, status post surgical repair and assigned a 10 percent evaluation, effective December 2, 2008-the date after his discharge from service.  The Veteran timely appealed the above issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for either residuals of a left knee injury, status post surgical repair or claimed left foot disorder was in July 2009.  It appears that the Veteran was scheduled for examinations in January 2011, but failed to report for those examinations.  

The Veteran has taken issue with the July 2009 examination.  He has stated in several correspondences, including his substantive appeal, that he has additional loss due to endurance after a full day of work, as well as taking issue with the thoroughness with which the examiner conducted his previous examination; the Board construes such statements to indicate a potential worsening of the extent of his left knee condition as well as a belief that his prior examination inadequately addresses DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the July 2009 examiner did not express any opinion regarding whether the Veteran's claimed left foot disorder is related to service or service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the nature and etiology of any left foot disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all of the left foot disorders found, including plantar fasciitis thereof.  For any left foot disability identified, the examiner should indicate whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is related to military service, to include any left foot injury therein.  The examiner should also address the Veteran's lay statements regarding continuous symptomatology since discharge from service.

The examiner should also opine whether the Veteran's left foot disorder is more likely, less likely or at least as likely as not caused by his service-connected residuals of a left knee injury, status post surgical repair, to include any scarring thereof or any subsequent affect to include an altered gait.  

The examiner should then opine whether the Veteran's left foot disorder is more likely, less likely or at least as likely as not aggravated (e.g. made permanently worse beyond the normal progression of that disease) by his service-connected left knee disorder, to include any scarring thereof and any subsequent affect to include an altered gait.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a left knee injury, status post surgical repair.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays and MRI's, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's left knee extension, flexion, and any ankylosis, or arthritis thereof.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such. 

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  The examiner should comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's left knee.  Additional loss of motion with repetitive movement should be noted in degrees.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for a left foot disorder and an increased evaluation for his residuals of a left knee injury, status post surgical repair.  If any benefits sought remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


